       Case 4:20-cv-05247-SAB      ECF No. 5    filed 01/12/21   PageID.49 Page 1 of 4



 1                                                                    FILED IN THE
                                                                  U.S. DISTRICT COURT

 2
                                                            EASTERN DISTRICT OF WASHINGTON




 3                                                           Jan 12, 2021
                                                                 SEAN F. MCAVOY, CLERK
 4
 5                        UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8
 9 THOMAS SWARERS,                                   4:20-CV-05247-SAB
10                        Petitioner,
11        v.                                         ORDER SUMMARILY
12                                                   DISMISSING HABEAS
13 STATE OF WASHINGTON,                              PETITION
14                        Respondent.
15
16        Petitioner, a prisoner at the Coyote Ridge Corrections Center, brings this pro
17 se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
18 U.S.C. § 2254. The $5.00 filing fee has been paid.
19                              PROPER RESPONDENT
20        An initial defect with the Petition is that it fails to name a proper party as a
21 respondent. The proper respondent in a federal petition seeking habeas corpus
22 relief is the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S.
23 426 (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the
24 petitioner is incarcerated, the proper respondent is generally the warden of the
25 institution where the petitioner is incarcerated. See Ortiz-Sandoval v. Gomez, 81
26 F.3d 891 (9th Cir. 1996). Failure to name a proper respondent deprives federal
27 courts of personal jurisdiction. See Stanley, 21 F.3d at 360. While Petitioner could
28 conceivably remedy this issue, the Court finds the additional deficiencies discussed

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 1
       Case 4:20-cv-05247-SAB      ECF No. 5    filed 01/12/21   PageID.50 Page 2 of 4



 1 below would make amendment futile.
 2                          EXHAUSTION REQUIREMENT
 3        Petitioner challenges a 2018 Benton County jury conviction for an
 4 unspecified charge. ECF No. 1 at 1-2. He does not provide the length of his
 5 sentence and invites the Court to “see case file” that he fails to provide. Id.at 1.
 6 Petitioner indicates he appealed his conviction and sentence to the Benton County
 7 Superior Court on an unspecified date asserting ineffective assistance of counsel,
 8 and his appeal was denied. Id. at 2. He also indicates the Washington State
 9 Supreme Court denied review on April 29, 2020. Id.
10        Throughout the petition, Petitioner invites the Court to “see” his numbered
11 attachments, A-1 to A-25, Id. at 5-13. In his grounds for federal habeas relief,
12 Petitioner argues the State of Washington has no jurisdiction to decide federal
13 constitutional matters. Id. at 17-19. It has long been settled that state courts are
14 competent to decide questions arising under the U.S. Constitution. See Baker v.
15 Grice, 169 U.S. 284, 291 (1898) (“It is the duty of the state court, as much as it is
16 that of the federal courts, when the question of the validity of a state statute is
17 necessarily involved, as being in alleged violation of any provision of the federal
18 constitution, to decide that question, and to hold the law void if it violate that
19 instrument.”); see also Worldwide Church of God v. McNair, 805 F.2d 888, 891
20 (9th Cir. 1986) (holding that state courts are as competent as federal courts to
21 decide federal constitutional matters). Therefore, Petitioner’s arguments to the
22 contrary lack merit.
23        Additionally, before a federal court may grant habeas relief to a state
24 prisoner, the prisoner must exhaust the state court remedies available to him. 28
25 U.S.C. § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally
26 requires that a prisoner give the state courts an opportunity to act on his claims
27 before he presents those claims to a federal court. O’Sullivan v. Boerckel, 526 U.S.
28 838 (1999). A petitioner has not exhausted a claim for relief so long as the

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 2
         Case 4:20-cv-05247-SAB      ECF No. 5   filed 01/12/21   PageID.51 Page 3 of 4



 1 petitioner has a right under state law to raise the claim by available procedure. See
 2 Id.; 28 U.S.C. § 2254(c).
 3           To meet the exhaustion requirement, the petitioner must have “fairly
 4 present[ed] his claim in each appropriate state court (including a state supreme
 5 court with powers of discretionary review), thereby alerting that court to the
 6 federal nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry,
 7 513 U.S. 364, 365–66 (1995). A petitioner fairly presents a claim to the state court
 8 by describing the factual or legal bases for that claim and by alerting the state court
 9 “to the fact that the ... [petitioner is] asserting claims under the United States
10 Constitution.” Duncan, 513 U.S. at 365–366; see also Tamalini v. Stewart, 249
11 F.3d 895, 898 (9th Cir. 2001) (same). Mere similarity between a claim raised in
12 state court and a claim in a federal habeas petition is insufficient. Duncan, 513
13 U.S. at 365–366.
14           Furthermore, to fairly present a claim, the petitioner “must give the state
15 courts one full opportunity to resolve any constitutional issues by invoking one
16 complete round of the State's established appellate review process.” O’Sullivan,
17 526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,
18 the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275
19 (1971). It appears from the face of the Petition and supporting documents that
20 Petitioner has not exhausted his state court remedies as to each of his grounds for
21 relief.
22                    GROUNDS FOR FEDERAL HABEAS RELIEF
23           Petitioner asserts that the Washington state constitution contradicts the
24 federal constitution regarding the Fifth Amendment right to “presentment or
25 indictment of a Grand Jury.” ECF No. 1 at 17. He claims “no bill of indictment”
26 was brought against him rendering his arrest, conviction and imprisonment illegal.
27 Id.
28           The United States Supreme Court stated long ago: “Prosecution by

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 3
       Case 4:20-cv-05247-SAB     ECF No. 5    filed 01/12/21   PageID.52 Page 4 of 4



 1 information instead of by indictment is provided for by the laws of Washington.
 2 This is not a violation of the Federal Constitution.” See Gaines v. Washington, 277
 3 U.S. 81, 86 (1928). Consequently, Petitioner’s assertions to the contrary presented
 4 in his four grounds for federal habeas relief are legally frivolous.
 5        Because it plainly appears from the petition and accompanying documents
 6 that Petitioner is not entitled to relief in this Court, IT IS ORDERED the petition,
 7 ECF No. 1, is DISMISSED pursuant to Rule 4, Rules Governing Section 2254
 8 Cases in the United States District Courts. IT IS FURTHER ORDERED that all
 9 pending Motions are DENIED as moot.
10        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
11 enter judgment, provide copies to Petitioner, and close the file. The Court certifies
12 that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be
13 taken in good faith, and there is no basis upon which to issue a certificate of
14 appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of
15 appealability is therefore DENIED.
16        DATED this 12th day of January 2021.
17
18
19
20
21
                                       Stanley A. Bastian
22
                                   United States District Judge
23
24
25
26
27
28

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 4
